SHEPARD, Chief Justice,
dissenting.
Fifty state supreme courts have examined the questions about which my colleagues write today and forty-nine of them have reached the opposite conclusion. The fact that Indiana stands alone on this issue does not mean that we are wrong, but it certainly does not prove we are right. Instead, I think it suggests that this might be a moment to heed the advice we often give to juries: "Re-examine your own views in light of the opinions of others."
Like most states, Indiana's Rules of Professional Responsibility are based on the model code of the American Bar Association. The reasons why the typical IOLTA system does not contravene the code are described well in the cases my colleagues cite from Arkansas, Minnesota, California, and Florida.
Let there be no mistake: interest is being earned on - "non-interest-bearing" Indiana lawyer trust accounts. This Court can choose to continue directing that interest to the financial institutions holding the accounts or it can choose to direct it to help people too poor to hire counsel or to underprivileged or minority students seeking a legal education. The Indiana Bankers Association has informed this Court that its members do not object in principle to the legal profession's proposal that the interest benefit the disadvantaged. - This Court should not object, either.